       Case 1:16-cr-00809-VM Document 498 Filed 03/11/20 Page 1 of 1




 Myers & Galiardo, LLP                                                                                                 Attorneys at Law

 Chrysler Building
 405 Lexington Ave. 64 th Fl.                                          lJSD(· SD:\Y                                    Tel    212-986-5900
 New York, NY 10174                                                                                                    Fax   212-986-6250
                                                                   DOC UMENT                                           '

                                                                   ELECTRONICA r.1,y FTLF:n
                                                                   DOC #: __ _ 2,                    I;~ I
                                                                   /~\1!: i   _1   I~~~~-=
                                                                                        -
                                                                                                  T J'-1__
                                                                                            --- --- --
                                                                                                     -·      -   -:-

BYECF


Honorable Victor Marrero                                                                     March 11, 2020
United States District Judge
Southern District of New
York 500 Pearl Street
New York, NY 10007


                             Re: United States v. Nathaniel Rodriguez
                                        16 Cr. 809-8 (VM)

Dear Judge Marrero:

        I represent Nathaniel Rodriguez. His sentencing is scheduled for August 14,
2020 at 2:45pm. I have obligations that conflict with the afternoon session that day. I
ask that the Court move the time of the appearance to earlier on in the day, preferably
10:30am. The Government consents to the time change.




                                                                            Respectfully,

                                                                            Isl Matthew D. Myers
cc: AUSA Jessica Fender                                                     Matthew D. Myers




           Request GRANTED. The sentencing of defcndan1 ;.£i,-/id..-rue/)
           RoJ. r1 rv'K herein is rescheduled to      '!?"-IL/ -d--1)
           ,i / / J l ) O i ! ! . · ~
           SO ORDERED.                                   - -7
            3-/d-  ~ :)_tJ
              DATE         ~                                u .S.D.J
